ICJ_118_ApplicationGenocideConvention_HRV_SRB_2008-11-18_JUD_01_PO_08_FR.txt.                                                                          546




      OPINION DISSIDENTE DE M. LE JUGE SKOTNIKOV

[Traduction]

   1. De mon point de vue, la Cour aurait dû faire droit à la première
exception préliminaire soulevée par la Serbie dans la mesure où elle porte
sur la capacité du défendeur de participer à l’instance introduite par la
Croatie. J’ai donc voté contre le paragraphe 1 du dispositif.
   Je ne partage ni le raisonnement de la Cour, ni sa conclusion selon
laquelle le fait que la Serbie a ultérieurement été admise à l’Organisation
des Nations Unies remédie à son défaut de qualité pour ester devant la
Cour à la date de l’introduction de l’instance par la Croatie.
   La jurisprudence Mavrommatis prévoit une exception à la règle géné-
rale selon laquelle la compétence de la Cour s’apprécie à la date d’intro-
duction de l’instance. Cette jurisprudence concerne exclusivement les
défauts liés au consentement des parties (Concessions Mavrommatis en
Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2). Les défauts de com-
pétence de ce type, s’ils peuvent être aisément couverts par un acte sub-
séquent du demandeur (ou d’un défendeur qui accepte de participer à la
procédure), peuvent être écartés par la Cour au nom de l’économie judi-
ciaire.
   Cependant, dans son arrêt, la Cour fait comme si l’exception Mavrom-
matis était applicable à n’importe quel défaut, y compris l’absence du
droit d’une partie de se présenter devant la Cour, alors que ce droit ne
relève pas du consentement des parties. La question de savoir si une par-
tie a le droit de comparaître devant la Cour prend le pas sur celle de
savoir si la Cour a compétence, laquelle relève du consentement (voir, par
exemple, Licéité de l’emploi de la force (Serbie-et-Monténégro c. Bel-
gique), exceptions préliminaires, arrêt, C.I.J. Recueil 2004 (I), p. 298-
299, par. 46).
   En conséquence, l’absence du droit d’ester devant la Cour n’est pas
un défaut qui puisse être couvert par application de la jurisprudence
Mavrommatis.
   2. Je souscris à la conclusion de la Cour selon laquelle la Serbie était
partie à la convention sur le génocide au moment du dépôt de la requête.
Pour cette raison, j’ai voté pour le paragraphe 2 du dispositif.
   3. Cependant, cette convention, ainsi que la Cour l’a établi dans ses
arrêts sur la Licéité de l’emploi de la force, n’est pas un traité en vigueur
au sens du paragraphe 2 de l’article 35 du Statut de la Cour (voir par
exemple ibid., p. 323-324, par. 113-114). Elle ne saurait donc ouvrir
l’accès à la Cour à une partie qui n’est pas membre de l’Organisation des
Nations Unies à la date à laquelle l’instance est introduite. J’ai donc voté
contre la conclusion du paragraphe 3 du dispositif, aux termes duquel la
Cour aurait compétence pour connaître de la présente affaire.

                                                                         138

      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. SKOTNIKOV)           547

   4. Et même si j’avais partagé le point de vue adopté par la Cour au
paragraphe 3 du dispositif, j’aurais voté contre le paragraphe 4.
   Ayant jugé que l’Etat défendeur était devenu partie à la convention sur
le génocide à compter du 27 avril 1992 (date à laquelle la RFY vit le
jour), la Cour a, selon moi, eu tort de reporter au stade du fond l’examen
de la question soulevée par la Serbie dans sa deuxième exception préli-
minaire — celle de savoir si la Cour avait compétence pour examiner des
faits ou événements antérieurs à cette date.
   En fait, la Serbie, dans sa deuxième exception préliminaire, avance
deux thèses : d’une part, que la Cour n’a pas compétence en vertu de
l’article IX de la convention sur le génocide pour connaître des événe-
ments antérieurs au 27 avril 1992 ; d’autre part que, même si elle avait
compétence, elle ne pourrait l’exercer en ce qui concerne les événements
antérieurs à cette date. La Cour fait observer à cet égard qu’« [une] dis-
tinction entre ces deux catégories d’exceptions [d’incompétence et d’irre-
cevabilité] est bien établie dans la pratique de la Cour » (arrêt, par. 120).
La Cour précise que les exceptions d’irrecevabilité « reviennent à affirmer
qu’il existe une raison juridique pour laquelle la Cour, même si elle a
compétence, devrait refuser de connaître de l’affaire » (ibid., par. 120). Si
la Cour n’a pas compétence, il est évident que la question de savoir s’il
existe ou non une autre raison juridique pour qu’elle ne connaisse pas de
l’affaire perd tout intérêt. Pourtant, faisant fi de sa propre logique et
s’écartant de sa jurisprudence, la Cour conclut que la question de la com-
pétence pour connaître d’événements antérieurs au 27 avril 1992 est
« indissociable » de la question de la recevabilité, laquelle, selon la Cour,
fait intervenir des aspects de l’attribution au défendeur des faits qui ont
eu lieu dans la période précédant cette date (ibid., par. 129).
   Mais la question de la recevabilité soulevée par la Serbie ne peut deve-
nir pertinente que si la Cour a compétence pour examiner les faits. La
Cour doit donc d’abord répondre à la question de sa compétence. C’est
uniquement si sa réponse est affirmative que, exerçant sa compétence
en vertu de l’article IX de la convention sur le génocide, elle sera en
mesure de décider si elle peut examiner les événements antérieurs à la
naissance de la RFY, y compris les questions relatives à l’attribution de
la responsabilité.
   La Cour explique son hésitation à traiter comme préliminaire la ques-
tion de la compétence en disant que, « [p]our ... [pouvoir] se prononcer
sur chacune de ces questions [compétence et recevabilité], elle devra dis-
poser de davantage d’éléments » (ibid., par. 129). Je ne vois pas quel élé-
ment lui manque encore en ce qui concerne la compétence. La Cour a
jugé que l’Etat défendeur avait acquis le statut de partie à la convention
sur le génocide — en vertu de ce qui doit être considéré comme un pro-
cessus de succession (ibid., par. 110 à 117) — le 27 avril 1992, date à
laquelle il vit le jour. Il en découle que la Cour n’a pas compétence pour
examiner des faits ou événements antérieurs à la date à laquelle les obli-
gations inscrites dans la convention ont pris effet pour le défendeur.
   L’insistance de la Cour sur le caractère « indissociable » des questions

                                                                         139

      APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. SKOTNIKOV)         548

de compétence et de recevabilité donne à penser que la question de l’attri-
bution de la responsabilité pourrait être examinée conjointement avec
celle de la compétence et influer sur la décision de la Cour au sujet de
cette dernière. Mais la responsabilité découlant des règles générales de la
responsabilité de l’Etat, fût-elle établie, ne peut pas se métamorphoser en
compétence de la Cour, celle-ci reposant sur le consentement des parties,
à la différence de la responsabilité.
   5. Enfin, j’ai voté contre le paragraphe 5 du dispositif puisque je ne
souscris pas à la conclusion de la Cour selon laquelle celle-ci a compé-
tence pour connaître de la présente affaire.

                                           (Signé) Leonid SKOTNIKOV.




                                                                       140

